PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 16/252,723
Filing Date: 01/21/2019
Appellant(s): Helmut Haas



__________________
Dr. Norman B. Thot
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed on December 15, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 4, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 7-9 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention; and
Claims 7-9 are further rejected under 35 U.S.C. 103 as being unpatentable over Omori et al. (US Pub. 2002/0064476 A1).
See the Office action dated August 4, 2021 for details.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
The previous rejections of claims 7 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Yuan (US Pub. 2006/0269436 A1) and the previous rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Yuan (‘436 A1) as stated in the Office action dated August 4, 2021 have been withdrawn in light of appellant’s arguments in the appeal brief filed on December 15, 2021.
(2) Response to Argument
First, the appellant argues that the claim language is claim 7 is absolutely clear. In response, the examiner notes that the limitation as recited in the last two lines of claim 7 appears to conflict with the remainder of the claim. Claim 7 is directed to “a valve metal powder” as recited at line 1.  This establishes that the claimed invention itself is a “valve metal powder”.  The claim proceeds to state that the valve metal powder comprises the recited various elements and their amounts. It would be unclear to one of ordinary skill in the art as to how the instantly claimed valve metal powder may comprise oxygen and some optional elements, but also only be “selected from at least one of Al, Bi, Hf…”, rendering claim 7 and its dependent claims 8 and 9 indefinite. It is believed the issue arises due to the presence of the term “powder” in the penultimate line of claim 7.
Second, the appellant argues that the oxygen content in the Nb ingot disclosed by Omori et al. (‘476 A1) has nothing to do with the oxygen content as claimed. In response, the examiner notes that applicant’s argument cannot be relied upon as evidence. See MPEP 2145 [R-6]. Omori et al. (‘476 A1) disclose that the Nb ingot is used as a starting material to make the Nb powder usually under an inert atmosphere (paragraph [0193]), at least suggesting that the oxygen content range of the niobium powder would be about the same as that of the starting material.
Third, the appellant argues that Omori et al. (‘476 A1) teaches away from the claimed content ranges of B, Si, Sb and P. In response, the examiner notes that the content ranges of B, Si, Sb and P disclosed by Omori et al. (‘476 A1) do overlap the claimed ranges respectively as discussed in the Office action. The limitations of the 
Fourth, the appellant argues that claim 7 does not list Nb as a valve metal powder. In response, the examiner notes that there is no limitation of the content ranges of the listed valve metals recited in claim 7 at all, therefore claim 7 does not exclude the presence of Nb in any amounts. Nb can still be included in the valve metal powder in any amounts. The tungsten-containing niobium powder would clearly satisfies the valve metal powder comprising tungsten as claimed.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Weiping Zhu/
Primary Examiner, Art Unit 1733

Conferees:

/RICHARD D CRISPINO/           Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                             

/JOPHY S. KOSHY/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),